—In a proceeding pursuant to Family Court Act article 6, the father appeals, by permission, from an order of the Family Court, Rockland County (Warren, J.), dated July 8, 2008, which stayed his petition seeking to modify an order of the same court entered October 5, 2007, inter alia, awarding, after a hearing, custody of the parties’ children to the mother and permitting her to relocate to the State of Florida with the children.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly considered that the relevant evidence required to resolve the petition was located in the State of Florida, where the parties’ children had resided since January 2007. In addition, the parties’ relative financial circumstances weighed in favor of the matter being adjudicated in Florida (see Domestic Relations Law § 76-f; Matter of Jenkins v Jenkins, 9 AD3d 633 [2004]; Matter of Trice v Trice, 301 AD2d 535 [2003]; Matter of Koch v Andres, 295 AD2d 609 [2002]; Matter of DeGrizje v Delviccario, 279 AD2d 574 [2001]; cf. DeJac v DeJac, 17 AD3d 1066 [2005]).
The Family Court did not improvidently exercise its discretion by declining to retain jurisdiction and allowing submission of evidence by electronic means (see Domestic Relations Law § 75-j; Matter of Kelly v Krupa, 63 AD3d 1395, 1396 [2009]; cf. DeJac v DeJac, 17 AD3d 1066 [2005]). Skelos, J.P., Santucci, Dickerson and Roman, JJ., concur.